FROM WARREN.
His Honor, Judge NORWOOD, was requested by the counsel for the prisoner to instruct the jury that the law required, to justify a conviction, such proof as would leave no rational doubt upon their minds of the guilt of the defendant, and did not permit them to weigh the evidence as in other cases, but when such doubt existed, required an acquittal. But his Honor charged the jury that there was a difference between civil cases and those ordinary misdemeanors, on the one hand, and cases affecting life on the other. In the former, the jury were      (64) at liberty to weigh the testimony and decide according to the preponderating probabilities; but in the latter they were not allowed to do so — the law requiring the highest evidence — such as excluded every fair doubt and left the mind clearly and satisfactorily convinced of the prisoner's guilt.
But in a case like the one before them, not involving the life, but very seriously affecting the prisoner, neither of these rules applied — that a medium degree of proof was sufficient; but that they ought to be well satisfied of his guilt before they convicted him.
A verdict being returned for the State, and a rule for a new trial discharged and judgment pronounced, the prisoner appealed.
It is difficult to prescribe a rule which shall regulate the judgment in forming a conclusion in matter of faith; the same evidence does not always produce the same effects upon the understanding of the same person. It varies according to the state of the mind. As we cannot prescribe a rule for ourselves, much less can we do it for others. But in this I believe all agree, both in and out of Court, that the strength of evidence required to produce belief is in the ratio of the improbability of the fact to be believed. And this is all I understand the Judge to mean; when he uses the expression medium proof, he is speaking of the nature and quantum of evidence. But when he speaks of its effects upon the mind, he says that the jury should be well satisfied of the prisoner's guilt; by which I understand that although less (65)  strong and less irrefragable proof would produce that belief which would justify a conviction in a misdemeanor, such as they were then trying, than in a capital case, yet in either case the mind arrived at the same point, not having a rational doubt. The evidence must, therefore, be such as to exclude a rational doubt, for he tells the jury that they must be well satisfied of the prisoner's guilt.
I think, however, that the evidence offered by the prisoner of the common reputation and understanding in the neighborhood that he was a moneyed man, and carried considerable money to Georgia with him, was improperly rejected by the Court. For such facts, if true, tended to throw light upon the subject the jury were then trying, viz, the defendant's knowledge that the notes were bad. And this seems to be admitted from the manner in which the case is stated. The objection seemed to be to the mode of proof, to wit., common reputation. I think it the best and almost the only proof by which such facts can be established. They exist in reputation, for although proof may be had that a person had much property in his possession, yet when the question arises collaterally, recourse must be had to common reputation as to his being the owner, and not to the title deeds, and especially whether he is a moneyed man. Such a character consists of so many distinct facts — as how much had he, was it his; would not his necessities compel him to use it and not keep it; could he soon replace it; what were his habits, that of keeping and dealing in money or realizing it — that I think it almost impossible otherwise to prove it. Besides it is of such a character that it is almost impossible for it to become reputation unless the fact be so. There is, therefore, very little danger of imposition in receiving it. and the prisoner certainly had a right to the benefit of it before the jury. For upon a question of scienter there is more probability that a vagabond, found in possession of one thousand dollars in bad money, (66)  knew it to be bad, than if such a sum is found in the possession of a moneyed man. In the first case we cannot well account *Page 43 
for the vagabond's having so large a sum, otherwise than by its being bad, or of his knowledge of it, unless he shows how he got it; whereas, in the other case, the reverse may happen. And if it weighed ever so little, the prisoner was entitled to its weight before the jury.
PER CURIAM.                                   New Trial.
Cited: Smith v. R. R., 68 N.C. 116; Leak v. Covington, 99 N.C. 565. *Page 44 
(67)